Citation Nr: 9914240	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder.

2.  Entitlement to service connection for a retained foreign 
body, left thumb area.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for residuals of right 
knee surgery.

5.  Entitlement to service connection for degenerative joint 
disease, lumbar spine, claimed as secondary to service 
connected postoperative scar at T12.

6.  Entitlement to an increased evaluation for scar, puncture 
wound, left hand, with cellulitis, currently evaluated as 10 
percent disabling.

7.  Entitlement to a compensable evaluation for second degree 
burn scars, right arm.

8.  Entitlement to a compensable evaluation for second degree 
burn scars, left arm.

9.  Entitlement to earlier effective dates for the grant of 
service connection and the 10 percent evaluation for scar, 
puncture wound, left hand, with cellulitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  This appeal arises from April 1996 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
New Orleans, Louisiana, regional office (RO).  

In December 1998, a video conference hearing was conducted 
before the Board of Veterans' Appeals (Board) member 
rendering this decision.  At that time, the veteran withdrew 
the issue of entitlement to service connection for tinea 
pedis claimed as due to Agent Orange exposure.  Accordingly, 
the Board will not consider that claim on that basis.  The 
issues properly before the Board are those listed on the 
first page of this document.

The Board notes that service connection for burn scars, right 
ear, was granted in by rating decision in August 1997.  The 
veteran was informed of this decision in writing in October 
1997.  The veteran continued to list the issue of service 
connection for burn scars, right ear, on his notice of 
disagreement filed in April 1998.  In December 1998, his 
representative filed a VA Form 646 in which he stated that 
the veteran desired a higher rating for his ear scar 
disability.  The December 1998 form was not a timely notice 
of disagreement with the August 1997 rating decision, thus 
the Board hereby refers the issue of entitlement to a 
compensable evaluation for burn scars, right ear, to the RO 
for initial adjudication.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, claimed as post-traumatic 
stress disorder, entitlement to earlier effective dates for 
the grant of service connection and the 10 percent evaluation 
for scar, puncture wound, left hand, with cellulitis, and 
entitlement to a rating in excess of 10 percent for this 
disorder will be addressed in the remand portion of this 
document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of a foreign body in the left thumb, 
tinea pedis, or a right knee injury during service.

2.  The record does not contain competent objective evidence 
showing a link between the veteran's service connected 
postoperative scar at T12 and his current degenerative joint 
disease of the lumbar spine, first noted many years following 
his separation from service.

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for retained 
foreign body, left thumb, tinea pedis, residuals of right 
knee surgery, and degenerative joint disease of the lumbar 
spine, claimed as secondary to service connected 
postoperative scar at T12, are plausible.

4.  The medical evidence covering the period from January 30, 
1995 to the present does not demonstrate that the area of 
second degree burn scarring on either arm approximates one 
square foot.


CONCLUSIONS OF LAW

1.  The claims for service connection for retained foreign 
body, left thumb, tinea pedis, residuals of right knee 
surgery, and degenerative joint disease of the lumbar spine, 
claimed as secondary to service connected postoperative scar 
at T12, are not well grounded and there is no statutory duty 
to assist the veteran in the development of facts pertinent 
to those claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1998).

2.  The criteria for a compensable evaluation for second 
degree burn scars, right arm, since January 30, 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 7802 (1998).

3.  The criteria for a compensable evaluation for second 
degree burn scars, left arm, since January 30, 1995, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7802 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for retained foreign body, left thumb, 
tinea pedis, residuals of right knee surgery, and 
degenerative joint disease of the lumbar spine, claimed as 
secondary to service connected postoperative scar at T12, the 
Board concludes that the veteran's claims for service 
connection for those conditions are not well grounded.

The service medical records show no findings of tinea pedis, 
a right knee injury, or a retained foreign body in the left 
thumb area. In April 1984, the veteran sought treatment on an 
outpatient basis for a painful left thumb.  He reported at 
that time that:  "I stuck a piece of steel in my left thumb 
about three days ago; it's still painful."  X-rays taken in 
April 1984 and March 1997 showed a small metallic foreign 
body in the left thumb area.  

The veteran testified that he underwent right knee surgery in 
the mid 1980's.  A March 1997 VA examination described 
degenerative joint disease of the right knee, with a varus 
deformity.  Tinea pedis was noted on VA examination in 
September 1995.  A March 1997 VA dermatologic examination 
described tinea pedis and intertrigo, and stated that the 
tinea pedis may be related to military service.  

During service in December 1970, the veteran underwent 
surgery for removal of a mass in the left paraspinal area at 
T12.  This appeared to be a lymph node.  Service connection 
for postoperative removal of lump on back, at T12, was 
granted in February 1987.  X-rays in 1997 showed degenerative 
joint disease of the lumbar spine.  

The objective medical evidence of record does not show that 
the veteran's current degenerative joint disease of the 
lumbar spine is causally related to his service connected 
postoperative removal of lump on back, at T12.  Nor is there 
any objective evidence of a foreign body in the left thumb 
during service; in fact, the record shows that the veteran 
sustained a foreign body injury to the left thumb area in 
1984, more than thirteen years after his separation from 
service.  There is no objective evidence of a right knee 
injury or tinea pedis during service, and the VA examiner's 
statement that tinea pedis may be related to service is 
speculative, and is based upon the veteran's inaccurate 
history of tinea pedis during service.  The veteran's lay 
statements to the effect that his current disorders are 
related to service or that his degenerative joint disease of 
the lumbar spine is related to his service connected 
postoperative removal of lump on back, at T12 are not 
supported by the objective evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His statements as 
to medical diagnosis are not competent evidence that would 
render his claim well- grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claims are 
not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for retained 
foreign body, left thumb, tinea pedis, residuals of right 
knee surgery, and degenerative joint disease of the lumbar 
spine, claimed as secondary to service connected 
postoperative scar at T12, are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, those claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Ratings Claims

The veteran's claims for increased evaluations of his service 
connected disabilities are well-grounded, within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Second Degree Burn Scars, Right and Left Arms

The service medical records show that the veteran received 
second degree burns to both arms in an explosion in November 
1970.  Service connection for second degree burn scars, left 
arm, and second degree burn scars, right arm, was granted in 
April 1996, and noncompensable evaluations were assigned to 
each arm from January 30, 1995.  

The veteran's second degree burn scars of both arms are 
evaluated under Diagnostic Code 7802.  For a compensable (10 
percent ) evaluation, that code requires that the evidence 
demonstrate area or areas approximating one square foot 
(0.1m.).  38 C.F.R. Part 4, Diagnostic Code 7802 (1998).

A VA examination in March 1997 noted an area of 
hyperpigmentation of the veteran's left upper arm compatible 
with a prior burn.  This was described as approximately five 
by seven inches in area.  The examiner also noted an area of 
hyperpigmentation of the veteran's right upper arm compatible 
with a prior burn.  This was described as approximately three 
by five and one-half inches in area.  Color photographs of 
record are consistent with these descriptions.  

The objective evidence does not indicate that the veteran is 
entitled to a compensable evaluation for either his right or 
left arm second degree burn residuals.  The evidence does not 
demonstrate that the area or areas of burn scars on either 
arm approximate one square foot (0.1m.).  38 C.F.R. Part 4, 
Diagnostic Code 7802 (1998).

Accordingly, the Board finds that the veteran is not entitled 
to a compensable evaluation for second degree burn scars of 
either arm at any time from January 30, 1995 to the present.  
38 C.F.R. Part 4, Code 7802 (1998).  In this regard, see 
Fenderson v. West, U.S. Vet. App. No. 96-947, slip op. at 7-9 
(Jan. 20, 1999) (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found).  The facts in this case do 
not raise a reasonable doubt which could be resolved in the 
veteran's favor. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).


ORDER

Service connection for a retained foreign body, left thumb 
area, is denied.

Service connection for tinea pedis is denied.

Service connection for residuals of right knee surgery is 
denied.

Service connection for degenerative joint disease, lumbar 
spine, claimed as secondary to service connected 
postoperative scar at T12, is denied.

A compensable evaluation for second degree burn scars, right 
arm, is denied.

A compensable evaluation for second degree burn scars, left 
arm, is denied.


REMAND

The veteran contends that he has post-traumatic stress 
disorder as a result of an incident during service in which 
he was burned on both arms and his ear.  The veteran 
underwent a VA psychiatric examination in September 1995.  
The examiner did not make an Axis I diagnosis, and described 
the veteran as manipulative.  As part of his evidence for his 
conclusion that the veteran was not credible, the examiner 
stated that the veteran "claims he has been burned; there 
are no records of this burn."  The Board notes that the 
veteran was in fact burned during service, and he is service 
connected for second degree burn scars of both arms and a 
burn scar of the right ear.  The veteran was subsequently 
evaluated by a VA psychologist in March 1997, who relied in 
part on the September 1995 opinion.  The psychologist 
essentially stated that since the veteran had no combat 
experience that his reported symptoms of post-traumatic 
stress disorder were not valid.  However, the veteran's 
claimed stressor does not involve combat but his documented 
inservice duties as a fireman, and he is service connected 
for burn scars.  

The Board notes that the veteran's statements to the 
examiners have not always been entirely plausible.  For 
instance, he claims that the burn incident happened during 
the buildup to the Tet Offensive; that event occurred in 
January 1968, and the veteran did not even enter active duty 
until June 1969.  However, the fact remains that he was 
burned during service, and such event may be sufficient to 
constitute a stressor to support a diagnosis of post-
traumatic stress disorder.  To the extent that the September 
1995 and March 1997 VA evaluations relied on inaccurate or 
mistaken assumptions, they are not probative of the veteran's 
diagnosis.  The Board is of the opinion that the veteran 
should be seen by a panel of two VA psychiatrists who have 
not previously examined him to determine whether he currently 
has post-traumatic stress disorder as a result of the 
inservice burn incident.

The veteran also contends that he is entitled to earlier 
effective dates for the grant of service connection for scar, 
puncture wound, left hand, with cellulitis, and for the 10 
percent evaluation of that disability.  The current effective 
dates are May 31, 1979, for service connection, and January 
30, 1995, for the 10 percent evaluation.  The procedural 
background of this issue is long and confusing.  Review of 
the record shows that the veteran originally filed a claim 
for service connection for the left hand disability in March 
1971, immediately following his separation from service.  In 
June 1971, a letter from the RO indicated that the veteran 
had failed to report for a scheduled examination of the 
disability, and that his claim was denied.  In May 1973, a 
rating decision indicated that the veteran had been treated 
at the VA Hospital in New Orleans.  In response to an inquiry 
from that facility as to the status of the disability, that 
rating decision noted that the service medical records showed 
the injury and that the service separation examination 
indicated that cellulitis was present.  The May 1973 rating 
decision granted service connection for puncture wound, left 
hand, with cellulitis, for the purpose of treatment only.  In 
August 1975, the veteran wrote the RO seeking information as 
to the status of his claim for service connection.  The RO 
responded with a letter dated in August 1975 which stated 
that his hand disability was service connected, but at a 
noncompensable evaluation.  In May 1979, the veteran again 
filed a claim for service connection for the left hand 
disability, and service connection was "granted" by rating 
decision of August 1979, with a noncompensable evaluation 
assigned from May 31, 1979.  In January 1995, the veteran 
filed a claim for an increased evaluation.  An April 1996 
rating decision granted a 10 percent evaluation from January 
30, 1995.  The veteran has contended that he is entitled to 
earlier effective dates for the awards of service connection 
and the 10 percent evaluation for the left hand disability.  
His representative has noted that the 1973 VA hospital 
records are necessary as they may show that the left hand 
disability was compensable at that time.  The Board agrees 
that those records are relevant to the current claim and must 
be obtained.

Finally, the Board notes that the veteran's service connected 
scar, puncture wound, left hand, with cellulitis, is 
currently evaluated at the maximum 10 percent under code 
7804, for scar, superficial, tender and painful on objective 
demonstration.  A higher evaluation would be available under 
code 7805 based on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Codes 7804, 7805 
(1998).  The medical evidence currently of record does not 
provide a sufficient basis to evaluate any possible 
functional loss associated with the service connected left 
hand disability.  Accordingly, a VA examination of the left 
hand should be conducted, and the examiner must describe the 
extent, if any, of functional loss associated with the 
service connected scar, puncture wound, left hand, with 
cellulitis. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder the complete 
records pertaining to the veteran's 
treatment for a left hand disability 
during 1973 from the VA Medical Center 
(then VA Hospital) in New Orleans, 
Louisiana.  If such records are not 
available, the RO should certify the 
reason why.

2.  The veteran should be scheduled for 
an examination by a VA physician in order 
to determine the extent, if any, of 
functional loss associated with the 
service connected scar, puncture wound, 
left hand, with cellulitis.  The report 
of the examination should include a 
complete rationale for all opinions 
expressed.  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  

3.  The RO should arrange for the veteran 
to be examined by a Board of two 
psychiatrists to determine the nature of 
any psychiatric disorder.  The RO must 
note that the veteran is service 
connected for second degree burn scars of 
both arms and his right ear.  Each 
psychiatrist should conduct a separate 
examination with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiners determine that the veteran has 
any psychiatric disorder in addition to 
post-traumatic stress disorder, the 
examiners should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether the veteran's 
claimed stressor was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the outcome is not favorable to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

